PER CURIAM.
Appellant seeks review of an order abating child support and denying postal contact. Appellee has filed an acknowledgement of error. Appellant asserts that the acknowl-edgement does not address all issues raised in the initial brief and he requests that the court undertake a full merits review. Our disposition moots the need to address all issues raised in the initial brief. The final order is reversed and the cause remanded for an evidentiary hearing. The trial court *588shall issue a new final order on the issues of child support and postal contact.
BOOTH, WOLF and VAN NORTWICK, JJ., concur.